 

Exhibit 10.2

 

EMPLOYEE AT WILL, NON-DISCLOSURE, NON-COMPETE, AND

DEVELOPMENT ASSIGNMENT AGREEMENT

 

 

This Employee At Will, Non-Disclosure, Non-compete, and Development Assignment
Agreement (“Agreement”) is entered into on May 2, 2018, between Scott’s Liquid
Gold-Inc. and Kevin A. Paprzycki (“Employee” or “you”).

RECITALS

 

We (as defined below) wish to employ you or continue your employment, and you
wish to be employed by us or to continue your employment with us.  In connection
with your services as an employee, you have had or will have access to or be
provided with Confidential Information that is important to either our business
or our customers.  As a condition of your employment or continued employment, we
and you wish to set forth the terms concerning the use and disclosure of the
Confidential Information, as well as the ownership of Developments as defined
below.

AGREEMENT

 

In consideration of your employment or continued employment with us, the
compensation received by you from us from time to time, the mutual promises
stated in this Agreement, and other good and valuable consideration, we and you
agree as follows:

1.Definitions.  The following terms shall have the meanings assigned below:

(a)“Cause” means you have (i) engaged in gross negligence, gross incompetence or
willful misconduct in the performance of your duties; (ii) refused without
proper reason to perform the material duties and responsibilities required of
you by the Company; (iii) willfully engaged in conduct that is materially
injurious to Company or its affiliates (monetarily or otherwise); (iv) committed
an act of fraud, embezzlement or breach of fiduciary duty to Company or an
affiliate (including the unauthorized disclosure of confidential or proprietary
material information of Company or an affiliate); (v) been charged, through
indictment or criminal complaint, entry of pretrial diversion or sentencing
agreement, or has been convicted of (or pleaded no contest to) a crime involving
fraud, dishonesty or moral turpitude or any felony; or (vi) engaged in
dishonesty that is materially injurious to Company.

(b)“Company,” “us,” “our” or “we” means Scott’s Liquid Gold-Inc., any and all
present or future subsidiaries (whether direct or indirect) of Scott’s Liquid
Gold-Inc. and any successor to Scott’s Liquid Gold-Inc. or its businesses.

(c)“Confidential Information” means any non-public information, whether written,
verbal, electronic, or otherwise, that has been, or after the date hereof may be
furnished or disclosed by us, our other employees, our consultants or our agents
to you, or that is accessible by you, however documented, including, but not
limited to the following:

(i)any information pertaining to or regarding our business, financial
statements, budgets, projections, financial condition, sales, strategies,
forecasts, operations, properties, customer lists, prospective customer lists,
databases, access codes and similar security information and procedures;

(ii)any technical information, ingredients of products, formulas, compositions,
processes, inventions, developments, designs, sketches, drawings, samples,
improvements, current and planned manufacturing or distribution methods and
processes, price lists, market studies, business plans, trade secrets, market
data, know-how, discoveries, software, computer programs or research relating to
our past, present or future business;

(iii)any information belonging to or provided by our customers or regarding our
customers; and

(iv)any information belonging to or provided by any of our vendors, suppliers or
consultants.

 

 





 

 



--------------------------------------------------------------------------------

 

The term "Confidential Information" shall not include any of the foregoing
information that is in the public domain other than as the result of a breach of
your obligations under this Agreement or other wrongful or unauthorized
disclosure.

(d)“Conflicting Products” means any product, process or service of any person or
entity which competes with a product, process or service which was offered or
proposed by the Company while you were employed at the Company or about which
you acquired any Confidential Information during your employment with us.

(e)“Developments” means all developments, improvements, inventions, trademarks,
discoveries, formulas, processes, ideas, techniques, know-how and data, whether
or not patentable, registrable or copyrightable, made, held, acquired, owned,
conceived or reduced to practice or learned by you, either alone or jointly with
others, during your employment with us or during any time period that includes a
portion of your employment with us that are within the scope of our business.  A
matter is deemed to be within the scope of our business if the matter (i) is
related to or useful in our past, present or targeted future business, (ii)
results from tasks assigned to you by us, (iii) results from the use of premises
or property (including, but not limited to, Confidential Information, computer
systems or any of our other resources) owned, leased, or contracted for by us,
or (iv) results from your access to Confidential Information.

2.At Will Employment Status/Severance.  Your employment with us is subject to
your right and our right to terminate your employment for any reason immediately
at will, with no cause or prior notice and without severance pay, except as
expressly set forth herein.  You will devote all of your working time to such
services and duties as the Company directs, unless we give written permission to
you to perform duties for others.  You will comply with rules and regulations
adopted by us in regard to employment matters.  In the event the Company
terminates your employment for any reason, other than for Cause, you will be
entitled to severance pay equal to one month of your base salary (which excludes
bonus pay and the value of any fringe or other benefits) for each year of your
service to the Company then completed, up to a maximum of six months of
severance pay.  Such severance amount, if any, will be subject to deductions for
taxes and other applicable withholdings, and will be paid in accordance with the
terms of a release, as set forth below.  If the termination of your employment
with the Company is for Cause, or if you resign or terminate your employment,
you will not be entitled to any severance pay.  As a condition to the receipt of
the severance provided for herein, you will timely execute, return to the
Company, and not revoke, if applicable, a release, in the form established by
the Company and similar to the release attached hereto as Exhibit A, releasing
the Company, and Company’s parent corporation, subsidiaries, affiliates, and
their respective shareholders, partners, officers, directors, managers,
employees, attorneys and agents from any and all claims and from any and all
causes of action of any kind or character including, but not limited to, all
claims or causes of action arising out of your employment with Company or its
affiliates or the separation of such employment, but excluding all claims to
vested benefits and payments you may have under any compensation or benefit
plan, program or arrangement, including this Agreement.

3.Ownership, Protection and Nondisclosure of Confidential Information.

(a)All Confidential Information, in whatever form and in whatever medium
recorded, is and shall remain solely our property.  At all times, both during
and after your employment with us, you will:

(i)maintain and protect the confidentiality of all Confidential Information;

(ii)not disclose any Confidential Information to any other party without the
prior written consent of at least two officers of the Company;

(iii)not use any Confidential Information for any purpose other than performing
your duties as an employee of the Company; and

(iv)not remove any Confidential Information from our premises except as
necessary to carry out your duties as directed and authorized by the Company.

(b)Any trade secrets of the Company will be entitled to all of the protections
and benefits under any applicable state and federal trade secret law and any
other applicable law.  If any information that we deem to be a trade secret is
found by a court not to be a trade secret for purposes of this Agreement, the
information will nevertheless be considered Confidential Information for
purposes of this Agreement.  You hereby waive any requirement that we submit
proof of the economic value of any trade secret or post a bond or other
security.

 

 





 

 



--------------------------------------------------------------------------------

 

4.

Non-competition.

 

(a)Acknowledgment of Law. You acknowledge that you are executive and management
personnel, professional staff to executive and management personnel, and that
the restrictions set forth below are intended to protect our trade secrets.

(b)Covenants. During the term of your employment and for a period of 12 months
after termination of your employment (the “Non-competition Period”), regardless
of the reason or which party initiated the termination of employment, you shall
not, directly or indirectly, as an officer, director, employee, consultant,
owner, shareholder, adviser, joint venturer, or otherwise, anywhere in the
United States (i) work for or provide services to   another household/personal
care products manufacturer, or (ii) compete in any other line of business in
which we were engaged at any time during your employment with us.  This covenant
does not restrict you from owning less than two percent (2%) of the publicly
traded securities of any of our competitors.

(c)Acknowledgment of Restriction. You acknowledge that the duration and
geographic restrictions set forth above are fair and reasonable, based on the
geographic scope of our business operations and the nature of your position with
us. You also acknowledge that you will have access to trade secrets, and
therefore the restrictions on your future employment and business activities are
necessary, fair and reasonable. You acknowledge and are prepared for the
possibility that your standard of living may be reduced during the
Non-competition Period, and assume and accept any risk associated with that
possibility.

5.Return of Company Property.  Immediately upon termination of your employment
with us, or immediately upon request from us, whichever first occurs, you will
return all of our property to us, including but not limited to Confidential
Information.  You will not retain any company property or Confidential
Information, including, but not limited to, copies or reproductions of
Confidential Information or notes relating to Confidential Information.

6.Developments.

(a)Every Development is the property of the Company.  You acknowledge that all
writing, works of authorship and other Developments are the property of the
Company, including any copyrights, patents or other intellectual property rights
pertaining to Developments.  If it is determined that any works are not property
of the Company, you will confirm, and execute documents as necessary for, the
assignment of all of your right, title and interest, including all rights of
copyright, patent and other intellectual property rights, to or in such
Developments.

(b)You will disclose to us in writing any Development.

(c)You hereby assign to us any rights, title and interest you have, may have or
may acquire in any and all Developments and you will assist us in every proper
way (costs of said acquisition at our expense) to obtain and enforce patents,
copyrights or other legal protections with respect to Developments in any and
all countries.  To that end, you will provide appropriate assistance and execute
all documents for use in the Company’s applying for and obtaining patents or
rights regarding any Developments and enforcing the same, as we may desire,
together with any assignments of Developments to us or parties designated by
us.  If we are unable for any reason to secure your signature to a document
serving one of the purposes described in this paragraph (c), you hereby
irrevocably designate and appoint the Company and its authorized officers and
agents as your agent and attorney-in-fact to act for and on your behalf to
execute and file such documents.

(d)Upon termination of your employment or promptly upon the request of the
Company, you will surrender to the Company all memoranda, notes, records,
sketches, drawings and other documents and data of any kind, in whatever form or
medium, pertaining to or containing any Developments that are in your possession
or under your control.

(e)You agree not to assert any claim against our right to any Developments.

7.Use of Confidential Information of Other Parties.  You represent and warrant
that you have not retained and will not use any materials or documents belonging
to you or a former employer or any other party that are not generally available
to the public, unless express written authorization for their possession and use
has been obtained from that person and us.  You will not breach any obligation
of confidentiality that you owe to any former employer or other party, and you

 

 





 

 



--------------------------------------------------------------------------------

 

will fulfill all such obligations during the period of your employment with us.

8.Purpose of Agreement; Other Employment.  The covenants and restrictions
contained in this Agreement are intended to protect the legitimate business
interests of the Company and its clients and not to prevent or interfere with
your ability to earn a living.  You represent to us that you have sufficient
abilities and talents to obtain, upon termination of your employment with us,
comparable employment from other sources while fully honoring and complying with
this Agreement.

9.Remedies.  You acknowledge that any violation of any of the covenants
contained in Sections 3, 4, and 5 of this Agreement may give rise to substantial
and irreparable injury to us, inadequately compensable in monetary
damages.  Accordingly, in addition to any other legal or equitable remedies that
may be available, we will be entitled to seek and obtain, without posting a
bond, injunctive relief for a breach of, or specific performance of, any of your
covenants and promises contained in those Sections.

10.Severability.  If a court of competent jurisdiction declares any provision of
this Agreement invalid, void, voidable, or unenforceable, the court shall reform
such provision(s) to render the provision(s) enforceable, but only to the extent
absolutely necessary to render the provision(s) enforceable and only in view of
your and our express desire that the Company be protected to the greatest
possible extent under applicable law from improper competition and the misuse or
disclosure of trade secrets and Confidential Information.  To the extent such a
provision (or portion thereof) may not be reformed so as to make it enforceable,
it may be severed and the remaining provisions shall remain fully enforceable.

11.Waivers.  The waiver by you or us of any breach of this Agreement will not be
deemed to constitute a waiver of any later breach.  Failure to enforce any of
the provisions of this Agreement will not be construed to be a waiver of the
right later to enforce those provisions.

12.Whistleblower Immunity under Defend Trade Secrets Act. You understand that,
in accordance with the Defend Trade Secrets Act of 2016, an individual cannot be
held criminally or civilly liable under any federal or state trade secret law
for the disclosure of a trade secret that: (1) is made in confidence to a
federal, state, or local government official (either directly or indirectly), or
to an attorney, solely for the purpose of reporting or investigating a suspected
violation of law, or (2) is made in a complaint or other document filed in a
lawsuit or other proceeding, if such filing is made under seal.  You also
understand that an individual who files a lawsuit for retaliation by an employer
for reporting a suspected violation of law may disclose the trade secret to the
attorney of the individual and use the trade secret information in the court
proceeding, if the individual files any document containing the trade secret
under seal, and does not disclose the trade secret, except pursuant to a court
order.  Finally, you understand that, for purposes of this provision, the term
“employee” includes any individual performing work as a contractor or consultant
for an employer.

13.Governing Law; Venue; Jury Trial Waiver.  This Agreement is governed by, and
is to be construed and enforced in accordance with, the laws of the State of
Colorado, without regard to the conflicts of laws principles of that State.  By
executing this Agreement, each party submits to in personam jurisdiction to
courts (state or federal) located in the State of Colorado, and hereby waives
the right to a jury in any dispute arising under or related to this Agreement.

14.Complete Agreement; Binding Effect; Survival.  This Agreement constitutes the
entire agreement between you and us with respect to its subject matter and may
not be amended, supplemented, canceled or discharged except by a written
instrument signed by both you and an authorized Company representative.  This
Agreement supersedes any and all prior agreements between the parties with
respect to the matters covered in this Agreement.  This Agreement is binding
upon, and will inure to the benefit of, the parties’ respective representatives,
heirs, successors and assigns.  Your obligations in this Agreement survive any
termination of your employment with the Company for any reason and regardless of
which party initiated the termination.

[SIGNATURES ON FOLLOWING PAGE]

 




 

 





 

 



--------------------------------------------------------------------------------

 

You and we have executed this Agreement as of the date set forth in the first
paragraph.

 

SCOTT'S LIQUID GOLD-INC.

 

EMPLOYEE

 

 

 

 

 

 

By:

/s/ Mark E. Goldstein 

 

By:

/s/ Kevin A. Paprzycki

Printed Name:

Mark E. Goldstein 

 

Printed Name:

Kevin A. Paprzycki

Position:

President and CEO 

 

Position:

CFO

 

 

 

 




 

 





 

 



--------------------------------------------------------------------------------

 

EXHIBIT A

(RELEASE AGREEMENT)

 




 

 





 

 



--------------------------------------------------------------------------------

 

FORM OF SEPARATION AGREEMENT, WAIVER AND RELEASE

YOU ARE ADVISED TO CONSULT WITH AN ATTORNEY BEFORE EXECUTING THIS AGREEMENT

This Separation Agreement, Waiver and Release (the “Agreement”) is a contract
between ___________________ (“Employee”) and Scott’s Liquid Gold-Inc. (the
“Company” and together with the Employee, the “Parties”).  Employee and the
Company wish to separate on an amicable basis.  Employee’s last day of
employment with the Company and all affiliated entities was
______________________ (“Termination Date”).

In consideration of the foregoing and this Agreement’s mutual promises, the
sufficiency of which is acknowledged, the Parties agree as follows:

1.TERMINATION FROM EMPLOYMENT AND PAYMENT OF WAGES THROUGH THE TERMINATION DATE.

(a)Pay at Termination.  Employee’s wages and compensation earned through the
Termination Date, including any accrued and unused vacation accrued through the
Termination Date, shall be paid as of the Termination Date.

(b)No Other Consideration Due.  Employee acknowledges and agrees that except as
expressly set forth in this Agreement, Employee is entitled to no other wages,
vacation pay, sick pay, bonuses, incentive pay, benefits or other
compensation.  Employee also acknowledges and agrees that but for signing this
Agreement, Employee would not be entitled to the consideration from the Company
as set forth below.  The payment of these amounts may not be accelerated except
as allowed by law, including Section 409A of the Internal Revenue Code and the
regulations promulgated thereunder.  This Agreement does not alter the terms of
Employee’s existing option awards, if any.

2.

CONSIDERATION FROM THE COMPANY.

Provided Employee complies with all requirements in this Agreement, the Company
will pay Employee severance pay equal to (collectively, the “Separation
Payment”) _____ months of Employee’s current base pay, less applicable taxes and
withholdings, paid on regular payroll pay dates beginning on the first regularly
scheduled payroll date after the Termination Date.    

3.

AGREEMENTS.

(a)Release of All Claims.  The term “Releasee” or “Releasees” shall be construed
as broadly as possible and includes: the Company and its divisions,
subsidiaries, parent companies, companies under common control with the Company,
joint venture members, successors and affiliates, and as to each of them, their
former and current agents, stockholders, members, managers, directors, officers,
employees, and all other persons acting by, through, under or in concert with
any of them.  In exchange for the Company’s consideration, Employee (for
Employee and Employee’s heirs and assigns) fully releases and discharges the
Releasees from all claims, actions and causes of action of any kind, known or
unknown, which Employee may presently have or claim to have against any Releasee
based on actions or omissions occurring on or before the date on which Employee
signs this Agreement, including, but not limited to, all claims arising out of
or related to Employee’s employment with, and separation of employment from, the
Company; Employee’s stock ownership in the Company; contract claims; all
wrongful discharge or employment claims; all tort claims; all claims arising
under the United States or any state’s constitution; all claims under Title VII
of the Civil Rights Act of 1964, Equal Pay Act, Age Discrimination in Employment
Act (ADEA), Older Workers Benefit Protection Act, Rehabilitation Act, Americans
with Disabilities Act, Family and Medical Leave Act, Fair Labor Standards Act,
Fair Credit Reporting Act, Worker Adjustment Retraining and Notification Act,
Sarbanes-Oxley Act, Immigration Reform and Control Act, Occupational Safety and
Health Act, National Labor Relations Act, Colorado Wage Act, and Colorado
Anti-Discrimination Act; all claims arising under any other civil rights or
employment laws or regulations (whether federal, state or local); any federal or
state whistleblower laws or statutes; any claims based on Company policies or
agreements, including severance policies or agreements to provide notice; any
claims for incentive compensation or other benefits; any federal or state
securities laws claims; and all claims to attorneys’ fees or costs.  Employee
agrees that while nothing in this Agreement limits Employee’s right to file a
future charge with any federal, state, or local governmental agency relating to
Employee’s employment with Company and/or participate in a future action
relating to such employment, whether brought by an agency or by another on

 

 





 

 



--------------------------------------------------------------------------------

 

Employee’s behalf, Employee expressly waives by this Agreement the right to
recover monetary damages and any other relief personal to Employee from the
Company if such charge or lawsuit is pursued.  

(b)Filed and Non-Assignment of Claims.  The parties hereby represent that they
have neither filed nor caused to be filed any pending charges, suits, claims,
grievances or other action which in any way arise out of or relate to Employee’s
employment or termination with the Company.  The parties further represent that
they have not directly or indirectly assigned any claim arising out of related
to Employee’s  employment or termination with the  Company or released hereby to
any other person or entity.  The rights of Employee under this Agreement may not
be sold, assigned, pledged, committed, transferred, or otherwise conveyed (other
than on death of Employee), and any attempt to  so convey rights or benefits
under this Agreement shall not be recognized.  Except as otherwise required by
law, the rights of Employee under this Agreement shall not be subject to
attachment, garnishment, or execution, or to transfer by operation of law in the
event of bankruptcy or insolvency of Employee or otherwise.  

(c)Representations.  Employee represents and warrants that Employee was
permitted by the Company to take all leave to which Employee was entitled,
Employee was properly classified as exempt from overtime (if Employee was so
classified), Employee has been properly paid for all time worked while employed
by the Company and Employee has received all benefits to which Employee was or
is entitled.  Employee represents and warrants that Employee knows of no facts
and has no reason to believe that Employee’s rights under the Fair Labor
Standards Act, the Family and Medical Leave Act, or Colorado Wage Payment Act
(or any other state wage payment law) have been violated.

(d)Return of Company Property.  By signing this Agreement, Employee certifies
that Employee has returned to the Company (and not retained any copies in any
form) all Company documents and information (including all Confidential
Information, trade secrets, data, and other proprietary information pertaining
to the Company and its business operations and any other information stored on
personally owned computer hard drives, flash drives or other medium or format),
and any vehicles, badges, pagers, cell phones, computers, software, equipment or
other property belonging to the Company.    

(e)Non-Disparagement.  Employee shall not disparage, defame or make any negative
or derogatory statements regarding the Company to anyone.  This is a material
condition of this Release.  Notwithstanding the foregoing, neither this
provision nor any other provision in this Agreement prevents or prohibits
Employee from providing truthful and accurate information about Company,
Employee, or any other Releasee in any legal or administrative proceeding or as
may be otherwise required by law.  

(f)Employee Confidentiality and Other Continuing Obligations.  Employee
acknowledges that certain obligations as set forth in Employee’s At Will,
Non-Disclosure, Non-compete, and Development Assignment Agreement (“Employment
Agreement”), including but not limited to sections 3, 4, and 5 of that
Employment Agreement, remain in full force and effect, and nothing in this
Agreement supersede, modify, or otherwise restrict such continuing
obligations.  

(g)Cooperation with Litigation or Other Matters.  Employee acknowledges that
Employee may have factual information or knowledge that may be useful to the
Company in connection with current or future legal, regulatory or administrative
proceedings.  Employee will cooperate reasonably with the Company in the defense
or prosecution of any such claims.  Employee’s cooperation shall include being
reasonably available to meet with counsel to prepare for discovery or trial, and
to testify truthfully as a witness. The Company will not compensate Employee for
testifying as a fact witness, but may reimburse Employee for reasonable expenses
associated with travel, meals, lodging or other out of pocket expenses and costs
associated with missed work time.  In all litigation or legal matters, Employee
shall testify truthfully.  

(h)Injunctive and Other Relief.  Employee agrees and acknowledges that any
violation of any provision of this Section 3 shall constitute a material breach
of this Agreement likely to cause irreparable harm to the Company.  Therefore,
Employee agrees that any such breach or threatened breach by Employee shall give
the Company the right to specific performance through injunctive relief
requiring Employee to comply with Employee’s obligations under this Agreement in
addition to any other relief or damages allowed by law.  In addition, if the
Company seeks injunctive or other legal relief to enforce any provision of this
Section 3, it may suspend any Separation Payment.  Any suspension of the
Separation Payment or other consideration to be paid, shall not void Employee’s
release of claims under this Agreement, which shall remain in full force and
effect.      

 

 





 

 



--------------------------------------------------------------------------------

 

4.

DENIAL OF ANY LIABILITY.

The Company denies any liability to Employee, and Employee denies any liability
to the Company.  The Parties agree that this Agreement may not be used as
evidence; does not constitute an adjudication or finding on the merits; and is
not, and shall not be construed as, an admission by the Company or the Employee
of a breach of any contract or agreement, a violation of the Company’s policies
and procedures, or a violation of any state or federal laws or
regulations.  After execution (including signatures by both Employee and the
Company), this Agreement may be introduced in evidence to enforce its terms.

5.

OPPORTUNITY TO CONFER AND OBTAIN ADVICE FROM OTHERS, INCLUDING ATTORNEYS;
CONSIDERATION PERIOD AND REVOCATION RIGHTS.

The Company advises Employee to confer with an attorney of Employee’s own
choosing before entering into this Agreement.  Employee represents that Employee
has had a full opportunity to confer with an attorney before signing this
Agreement. If Employee signs this Agreement without conferring with an attorney,
Employee knowingly and voluntarily waives the opportunity to confer with an
attorney before signing this Agreement.  Employee may take up to twenty-one (21)
days (the “Consideration Period”) to consider whether to execute this Agreement,
after which, if this Agreement has not yet been executed, the offer to enter
into this Agreement shall automatically expire.  If Employee signs this
Agreement prior to the expiration of the Consideration Period, Employee
represents that Employee fully understands that Employee has been given the
Consideration Period to consider whether to enter into this Agreement and has
knowingly and voluntarily waived that opportunity.  Employee, if age 40 or over,
has the opportunity to revoke this Agreement within seven (7) days after signing
it (“Revocation Period”), by delivering a written revocation to the Chief
Executive Officer, Scott’s Liquid Gold-Inc., 4880 Havana Street, Suite 400,
Denver, Colorado 80239.  If this Agreement is revoked by Employee, it will be
revoked in its entirety.  

6.

COMPLETE AGREEMENT.

This Agreement is an integrated document.  It, along with any Exhibit(s),
constitutes and contains the entire agreement and understanding between the
Parties concerning the subject matter hereof.  

7.

SEVERABILITY OF INVALID PROVISIONS.

The provisions of this Agreement are severable.  If any provision of this
Agreement or its application is held invalid, the invalidity shall not affect
other provisions or applications of this Agreement that can be given effect
without the invalid provisions or application. If a court of competent
jurisdiction declares any provision of this Agreement invalid, void, voidable,
or unenforceable, the court shall reform such provision(s) to render the
provision(s) enforceable, but only to the extent absolutely necessary to render
the provision(s) enforceable and only in view of the Parties’ express desire
that the Company be protected to the greatest possible extent under applicable
law from improper competition and the misuse or disclosure of trade secrets and
Confidential Information.  To the extent such a provision (or portion thereof)
may not be reformed so as to make it enforceable, it may be severed and the
remaining provisions shall remain fully enforceable.

8.

VENUE/CHOICE OF LAW/ATTORNEYS’ FEES/WAIVER OF RIGHT TO TRIAL BY JURY.

This Agreement has been negotiated within the State of Colorado and the rights
and obligations of the Parties to this Agreement shall be construed and enforced
in accordance with, and governed by, the laws of the State of Colorado without
regard to any jurisdiction’s principles of conflict of laws.  In any action
brought to enforce this Agreement, the prevailing party shall be awarded its,
his or her reasonable legal fees (including but not limited to attorney,
paralegal and expert fees) and costs, to the maximum extent permitted by law,
and the action shall be tried to a court without a jury.  

9.

SECTION 409A OF THE INTERNAL REVENUE CODE OF 1986.  

This Agreement is intended to comply with the requirements of Section 409A of
the Internal Revenue Code of 1986, as amended ("Section 409A "), including the
exceptions thereto, and shall be construed and administered in accordance with
such intent. Notwithstanding any other provision of this Agreement, payments
provided under this Agreement may only be made upon an event and in a manner
that complies with Section 409A or an applicable exemption. Any payments under
this Agreement that may be excluded from Section 409A either as separation pay
due to an involuntary separation from service or

 

 





 

 



--------------------------------------------------------------------------------

 

as a short-term deferral shall be excluded from Section 409A to the maximum
extent possible. For purposes of Section 409A, each installment payment provided
under this Agreement shall be treated as a separate payment. Any payments to be
made under this Agreement in connection with a termination of employment shall
only be made if such termination of employment constitutes a "separation from
service" under Section 409A. Notwithstanding the foregoing, the Company makes no
representations that the payments and benefits provided under this Agreement
comply with Section 409A and in no event shall the Company be liable for all or
any portion of any taxes, penalties, interest or other expenses that may be
incurred by the Employee on account of non-compliance with Section 409A.

10.

NO WAIVER OF BREACH.

No waiver of any breach of any term or provision of this Agreement shall be
binding unless in writing and signed by the party waiving the breach.  No waiver
of any breach of any term or provision of this Agreement shall be construed to
be, nor shall be, a waiver of any other breach of this Agreement.

11.

FURTHER ASSURANCES.

The Parties agree to cooperate fully and to execute any and all supplementary
documents and to take all additional actions that may be necessary or
appropriate to give full force to the terms of this Agreement.  

12.

HEADINGS NOT BINDING/COUNTERPARTS/ORIGINALS AND COPIES.

The use of headings in this Agreement is only for ease of reference and the
headings have no effect and are not to be considered part of or terms of this
Agreement.  This Agreement may be executed in counterparts.  A photocopy or
facsimile copy of this Agreement shall be as effective as an original.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

 

 

 

 




 

 





 

 



--------------------------------------------------------------------------------

 

EMPLOYEE HAS CAREFULLY READ AND FULLY UNDERSTANDS ALL THE PROVISIONS OF THIS
AGREEMENT.  EMPLOYEE IS ENTERING INTO THIS AGREEMENT VOLUNTARILY AND THE
CONSIDERATION EMPLOYEE RECEIVES IN EXCHANGE FOR EXECUTING THIS AGREEMENT IS
GREATER THAN THAT TO WHICH EMPLOYEE WOULD BE ENTITLED IN THE ABSENCE OF THIS
AGREEMENT.  EMPLOYEE IS NOT RELYING ON ANY REPRESENTATION OR UNDERSTANDING NOT
STATED IN THIS AGREEMENT.

 

Executed this ____ day of _______, 201_.

 

[EMPLOYEE NAME]

 

 

________________________________

Signature

 

 

Executed this ____ day of ________, 201_.

Scott’s Liquid Gold-Inc.

Signature:_______________________

By:

Title:President and Chief Executive Officer

 

 

 





 

 

